J-A33030-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CURT MARSDEN GAMMER

                            Appellant                No. 1173 EDA 2015


                 Appeal from the Order Entered March 31, 2015
             In the Court of Common Pleas of Northampton County
               Criminal Division at No: CP-48-CR-0002670-2008


BEFORE: FORD ELLIOTT, P.J.E., STABILE, and STRASSBURGER,* JJ.

MEMORANDUM BY STABILE, J.                                  FILED MAY 20, 2016

        Appellant, Curt Marsden Gammer, appeals from the March 31, 2015

order entered in the Court of Common Pleas of Northampton County,

denying his petition for expungement. Upon review, we affirm.

        On May 7, 2008, Appellant was charged with driving under the

influence (DUI) pursuant to 75 Pa.C.S.A. § 3802(b).          On April 23, 2010,

Appellant pled guilty to the charge and, after hearing, was sentenced

accordingly. On December 19, 2013, Appellant filed a motion to withdraw

his guilty plea.     After a hearing on May 9, 2014, the trial court denied

Appellant’s motion. Thereafter, on March 9, 2015, Appellant filed a petition

for expungement, which the trial court denied on March 31, 2015. Appellant

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A33030-15



timely filed a notice of appeal and, as ordered by the trial court, a Pa.R.A.P.

1925(b) statement. The trial court filed a Pa.R.A.P. 1925(a) opinion.

      On appeal, Appellant raises two issues.

      1) Was [Appellant]’s guilty plea legally defective because he did
         not complete a written colloquy and did not receive an
         appropriate verbal colloquy?

      2) Did the trial court unconstitutionally infringed on [Appellant]’s
         due process rights because it denied him the right to an
         evidentiary hearing on his petition for expungement?

Appellant’s Brief at 4.

      As to Appellant’s first issue, we find that we cannot address this issue

on its merits, as Appellant waived his right to challenge the validity of his

guilty plea. Appellant contends his guilty plea was “legally defective”

because the trial court did not deliver an appropriate colloquy and therefore,

he did not “knowingly, voluntarily, and intelligently enter the plea.”

Appellant’s Brief at 10.   It is well settled that “[a] defendant wishing to

challenge the voluntariness of a guilty plea on direct appeal must either

object during the plea colloquy or file a motion to withdraw the plea within

ten days of sentencing.     Pa.R.Crim.P. 720(A)(1), (B)(1)(a)(i).    Failure to

employ either measure results in waiver.” Commonwealth v. Lincoln, 72
A.3d 606, 609-10 (Pa. Super. 2013). Appellant failed to object at the time

of his plea colloquy and did not file a motion to withdraw his plea within ten

days of sentencing. His challenge now, more than three years after

sentencing, is waived.



                                     -2-
J-A33030-15



      For his second issue, Appellant contends his petition for expungement

under 18 Pa. C.S.A. § 9122 should not have been considered under the strict

criteria of that statute because his conviction was the result of judicial error.

Appellant asserts that to the extent Section 9122 precluded a hearing on his

petition, the statute unconstitutionally infringed on his due process rights.

Appellant’s Brief at 12.    Appellant attempts both to resurrect his right to

challenge his guilty plea and to have his conviction expunged under Section

9122. In doing so, he essentially urges this Court to create an exception to

the statutory scheme of Section 9122 to permit another avenue of collateral

attack to challenge the validity of his guilty plea. Appellant is not entitled to

have this Court rewrite this legislative provision, or to claim he was denied

due process because he was not granted a hearing on his expungement

petition to challenge the validity of his guilty plea.

      Section    9122(b)    governing     expungement     of   criminal   history

information, provides in relevant part as follows:

      (b) Generally.--Criminal history record information may be
      expunged when:

      (1) An individual who is the subject of the information reaches
      70 years of age and has been free of arrest or prosecution for
      ten years following final release from confinement or
      supervision.

      (2) An individual who is the subject of the information has been
      dead for three years.

      (3)   (i) An individual who is the subject of the information
            petitions the court for the expungement of a summary



                                       -3-
J-A33030-15


             offense and has been free of arrest or prosecution for five
             years following the conviction for that offense.

             (ii) Expungement under this paragraph shall only be
             permitted for a conviction of a summary offense.

18 Pa.C.S.A. § 9122(b). As Appellant recognizes, he does not meet any of

these criteria for expungement of his conviction. Appellant also recognizes

that in Commonwealth v. Magdon, 456 A.2d 194 (Pa. Super. 1983), we

held that the right to due process to be heard is not abridged by denying an

expungement hearing to one actually convicted or who has pled guilty

(which waives the formalities of a hearing) because the convict’s trial

already provided an opportunity to be heard.        Nonetheless, against the

weight of this authority, Appellant argues that Section 9122 and our holding

in Magdon, should not apply because a guilty plea only functions as a

waiver of constitutional safeguards where a plea is entered knowingly and

intelligently. Appellant’s Brief at 16. Since Appellant contends his plea was

not knowingly and intelligently made, the denial of an opportunity to be

heard on his expungement petition unconstitutionally infringed on his due

process rights. Appellant’s argument is circuitous at best. The right to file a

petition to expunge a criminal conviction exists only as a matter of

legislative grace.   See Commonwealth v. Hanna, 964 A.2d 923 (Pa.

Super. 2009) (noting that a defendant convicted of a crime is not entitled to

expungement except under extremely limited circumstances permitted by

statute).   Appellant may not attempt to expand the very limited instances


                                     -4-
J-A33030-15


provided for expungement of a criminal conviction under Section 9122 to

remedy his failure to exercise his right to timely challenge his guilty plea

after sentencing.      Simply stated, this is not a remedy provided for under

Section 9122.      Accordingly, Appellant was not denied due process by the

trial court’s refusal to grant him greater hearing rights on his petition than

that reflected by the record.1

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/20/2016




____________________________________________


1
  In passing, we note the record reflects that argument in fact was held on
Appellant’s petition during which Appellant, through counsel, admitted that
he was not entitled to expungement of his conviction.         N.T. Hearing,
2/20/15, at 2-3.



                                           -5-